DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 18, 2022, had been entered, Claims 1, 3, 5, 7, 10, 12-14, 20, 24, 26, 28-29, 31-33, 35-36, remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 7 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 7, the claim amendment:

send a third signal to open the valve at a conclusion of the second therapy interval to allow negative pressure at the tissue interface to draw the hyperoxic fluid to the tissue interface; and 
send a fourth signal to close the valve upon negative pressure at the tissue interface reaching a third range of negative pressure

regarding claim 29, the claim amendment:

sending a third signal from the controller to the valve to open the valve at a conclusion of the second therapy interval to allow negative pressure at the sealed space to draw the hyperoxic fluid to the sealed space; and sending a fourth signal from the controller to the valve to close the valve upon negative pressure at the sealed space reaching a third range of negative pressure

are not described in the specification or in the figures.  Applicant states support for the amendments may be found at least in para [0072]-[0083] but the examiner is unable to find this teaching in the specification or in Fig. 5 or 6.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 14, 24, 26, 29, and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani (US 2016/0166781 A1) in view of Schaefer (US 2011/0034861 A1).
Regarding claim 1, Sarangapani discloses a system for providing treatment to a tissue site (para [0004] teaches wound care devices for applying transdermal continuous oxygen therapy to a wound), the system comprising: 
a tissue interface (dressing 116, para [0093], Fig. 4) configured to transport fluid to and from the tissue site (para [0093] teaches exudate is transported from the wound and oxygen is transported to the wound); 

a negative-pressure (vacuum pump 60, para [0054]; Fig. 1; alternatively, MEA in oxygen consumption mode described in para [0008]) source fluidly coupled to the tissue interface and configured to provide negative pressure (the Abstract teaches a canister or exudate trap may be positioned between the dressing and the vacuum supply port of the vacuum pump to collect and store exudates from the wound); 
a hyperoxic fluid source (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0061], Fig. 1) fluidly coupled to the tissue interface (para [0093] and 0097] teaches an oxygen delivery manifold connected to the dressing attached to a wound) and configured to provide a hyperoxic fluid (para [0055] and [0076] teaches an oxygen concentrating device concentrates the oxygen from the ambient atmosphere creating a hyperoxic fluid); 
a controller (microcontroller 238, para [0111], Fig. 16; para [0111] teaches the microcontroller 238 is electrically connected to the MEA 102 of the oxygen concentrating device and the vacuum pump), the controller (microcontroller 238) configured to: 
provide a first therapy interval by controlling an operating parameter of the negative-pressure source (vacuum pump 60, para [0054]; Fig. 1; para [0006] teaches the first therapy operating parameter of the negative pressure source is in the range of 100 mmHg to approximately 500 mmHg and that pressure sensors are connected to the vacuum port to monitor the pressure within this therapeutic range) and to maintain the sealed space (para [0095] teaches the semi-occlusive layer 134 creates an air tight seal around the perimeter of the wound bed) at a first range of negative pressure (para [0006] teaches in the range of 100 mmHg to approximately 500 mmHg).  
 a valve fluidly coupled between the hyperoxic fluid source and the tissue interface; 2) a controller (microcontroller 238, para [0111], Fig. 16) operatively coupled to the negative-pressure source and operatively coupled to the valve; and 3) send a first signal to open the valve at a conclusion of the first therapy interval to allow negative pressure at the tissue interface to draw the hyperoxic fluid to the tissue interface, and send a second signal to close the valve upon negative pressure at the tissue interface reaching a second range of negative pressure.
However, in an analogous art, Schafer teaches a wound ventilation system providing oxygen to the wound. Para [0063] states “The programmable timer/display and stop valves automate the sequence and duration of each therapy mode (A through E) to create an individualized patient program.  Once programmed, the display unit would be able to graphically display the time and duration of the occurring therapy modes. Schaefer teaches a wound ventilation system wherein the controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1)  is configured to: provide negative pressure through the valve (O2 stop valve 26 or ventilation stop valve 27; described in paragraph [0064]; illustrated in Fig. 3) in the first position (valve opened, closed or in between) to maintain the sealed space within the first range for the first interval; switch the valve (O2 stop valve 26 or ventilation stop valve 27) to the second position after the first interval (valve opened; closed; or in between); and allow the pressure to increase to the second range and provide the hyperoxic fluid (oxygen) through the valve (O2 stop valve 26 or ventilation stop valve 27) in the second position (valve opened, closed, or in between) for the second interval.  Paragraph [0064] states “Ventilation stop valve 27 must be open for one of the ventilated modes (A, B, or C) to occur and closed for Mode D.”  Figs. 2 and 3 illustrates hyperoxic fluid is provided through valves 26 and 27.  Figs. 3 and 4 illustrate that device is run electronically (not manually) and uses controllers (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) to open and close valves.  Paragraph [0063] state O2 stop valve 26 and ventilation stop valve 27 operate through a programmable both stop valves could be electrically actuated solenoid pinch valves.
As described in para [0064], and illustrated in Fig. 3, an O2 stop valve 36 is fluidly coupled between the hyperoxic fluid source (walled outlet oxygen or bottled oxygen 4; para [0047]; Fig. 2) and the tissue interface (wound dressing 18, para [0050], Fig. 2).  Para [0056] teaches, and as illustrated in Fig. 2, a ventilation device 23, or controller, programmable to operate the sequence and duration of each therapy mode (para [0063]) is operatively coupled to the negative pressure source and is operatively coupled to the valve.  As described in para [0064] describing one embodiment of a therapy cycle, the O2 stop valve must be open for the first Mode A, the first cycle of therapy, and then closed for all other therapy modes.  As stated, above, Schaefer teaches the operator may program the sequence and the duration of the therapy modes.  A wound may undergo therapy with a therapy mode ventilated with air followed by ventilate with O2.  In this situation, the first mode would end and the second mode “ventilate with O2” would begin and the stop valves would open.  The stop valves may be fully open, fully closed, or anywhere in between and may further regulate the amount of O2 entering the wound site. The O2 stop valve is opened, closed, or somewhere in between by a signal sent by the controller during each therapy mode to regulate the amount of O2 at the wound site.  The ventilation stop valve 27 is opened, closed, or somewhere in between by a signal sent by the controller during each therapy mode to regulate the amount of negative pressure at the wound site.
A stop valve could easily be attached to tube 128 or near tubular port 70 of the Sarangpani wound care device 152 (Figure 9) and further regulate the amount of O2 delivered to the wound as suggested by Schaefer.  Para [0004] of Sarangapani teach some embodiments of the wound care apparatuses apply intermittent application of negative pressure.  After the expiration of the first intermittent cycle where the negative pressure is turned off to on, the supply of O2 generated by the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Sarangpani such that: 1) a valve is fluidly coupled between the hyperoxic fluid source and the tissue interface, and 2) a controller is operatively coupled to the negative-pressure source and operatively coupled to the valve; and 3) send a first signal to open the valve at a conclusion of the first therapy interval to allow negative pressure at the tissue interface to draw the hyperoxic fluid to the tissue interface, and send a second signal to close the valve upon negative pressure at the tissue interface reaching a second range of negative pressure as suggested by Schaefer to create therapy modes to enhance wound healing at the wound site.

Regarding claim 3, dependent from claim 1, Sarangapani discloses wherein the controller (microcontroller 238) is configured to: provide a second therapy interval where the sealed space is maintained within a second range of negative pressure by controlling the operating parameter of the negative-pressure source (para [0129]-0140] teach and Fig. 25 and 26 illustrate examples of treatment cycles having a first therapy interval where the sealed space is maintained within a first range of negative pressure (“on” or “off”) and a second therapy interval where the sealed space is maintained within a second range of pressure (“on” or “off”); para [0008]-[0009] teaches different operational modes of the negative pressure source and oxygen concentrating device controlled by the microprocessor; para [0139] teaches three operational modes of the pump).  

Regarding claim 7, dependent from claim 3, Sarangapani is silent regarding the claim limitation wherein the controller (microcontroller 238, para [0111], Fig. 16) is configured to:

send a fourth signal to close the valve upon negative pressure at the tissue interface reaching a third range of negative pressure.
However, in an analogous art, Schafer teaches a wound ventilation system providing oxygen to the wound. Para [0063] states “The programmable timer/display and stop valves automate the sequence and duration of each therapy mode (A through E) to create an individualized patient program.  Once programmed, the display unit would be able to graphically display the time and duration of the occurring therapy modes. Schaefer teaches a wound ventilation system wherein the controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1)  is configured to: provide negative pressure through the valve (O2 stop valve 26 or ventilation stop valve 27; described in paragraph [0064]; illustrated in Fig. 3) in the first position (valve opened, closed or in between) to maintain the sealed space within the first range for the first interval; switch the valve (O2 stop valve 26 or ventilation stop valve 27) to the second position after the first interval (valve opened; closed; or in between); and allow the pressure to increase to the second range and provide the hyperoxic fluid (oxygen) through the valve (O2 stop valve 26 or ventilation stop valve 27) in the second position (valve opened, closed, or in between) for the second interval.  Paragraph [0064] states “Ventilation stop valve 27 must be open for one of the ventilated modes (A, B, or C) to occur and closed for Mode D.”  Figs. 2 and 3 illustrates hyperoxic fluid is provided through valves 26 and 27.  Figs. 3 and 4 illustrate that device is run electronically (not manually) and uses controllers (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) to open and close valves.  Paragraph [0063] state O2 stop valve 26 and ventilation stop valve 27 operate through a programmable timer/display system to create an automated operation of the ventilation device. Para [0064] teaches both stop valves could be electrically actuated solenoid pinch valves.  The O2 stop valve is opened, 2 at the wound site.  The ventilation stop valve 27 is opened, closed, or somewhere in between by the controller during each therapy mode to regulate the amount of negative pressure at the wound site.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Sarangpani such that the controller is configured to: send a third signal to open the valve at a conclusion of the second therapy interval to allow negative pressure at the tissue interface to draw the hyperoxic fluid to the tissue interface; and send a fourth signal to close the valve upon negative pressure at the tissue interface reaching a third range of negative pressure as suggested by Schaefer to enhance wound healing by regulating O2 concentration and negative pressure.

Regarding claim 14, dependent from claim 1, Sarangapani teaches the claim limitation wherein the hyperoxic fluid is at least 50 mole percent oxygen gas (para [0061] teaches the reduction product of oxygen alone moves through the membrane resulting in nearly 100% pure oxygen on the anode.). 
 
Regarding claim 24, Sarangapani teaches a method of providing treatment to a tissue site (para [0004]), the method comprising: 
controlling, using a controller (microcontroller 238, para [0111], Fig. 16), operating parameters of a negative-pressure source to provide negative pressure to a sealed space around a tissue interface applied to the tissue site (para [0111] teaches the microcontroller 238 is electrically connected to the MEA 102 of the oxygen concentrating device and the vacuum pump; the bottom of para  [0017] teaches the control circuit will include a microcontroller 238 that has been pre-loaded with firmware to regulate operation of the wound care device.  The device may be loaded with standard firmware program for one of a number of wound care therapies.; para [0127]-[0138] teaches how the microprocessor controls an 
maintaining, using the controller (microcontroller 238, para [0111], Fig. 16), the sealed space within a first range of negative pressure for a first therapy interval by controlling operating parameters of the negative-pressure source (para [0008]-[0009] teaches the microcontroller is configured to regulate the operation of the negative pressure source and the oxygen concentrating device to maintain negative pressure such as one or more therapeutic negative pressure ranges). 
Sarangapani is silent regarding the claim limitations: 1) sending a first signal from the controller to a valve fluidly coupled between a hyperoxic fluid source and the sealed space to open the valve at a conclusion of the first therapy interval to allow negative pressure at the sealed space to draw the hyperoxic fluid to the sealed space; and 2) sending a second signal from the controller to the valve to close the valve upon negative pressure at the sealed space reaching a second range of negative pressure.
However, in an analogous art, Schafer teaches a wound ventilation system providing oxygen to the wound. Para [0063] states “The programmable timer/display and stop valves automate the sequence and duration of each therapy mode (A through E) to create an individualized patient program.  Once programmed, the display unit would be able to graphically display the time and duration of the occurring therapy modes. Schaefer teaches a wound ventilation system wherein the controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1)  is configured to: provide negative pressure through the valve (O2 stop valve 26 or ventilation stop valve 27; described in paragraph [0064]; illustrated in Fig. 3) in the first position (valve opened, closed or in both stop valves could be electrically actuated solenoid pinch valves.
As described in para [0064], and illustrated in Fig. 3, an O2 stop valve 36 is fluidly coupled between the hyperoxic fluid source (walled outlet oxygen or bottled oxygen 4; para [0047]; Fig. 2) and the tissue interface (wound dressing 18, para [0050], Fig. 2).  Para [0056] teaches, and as illustrated in Fig. 2, a ventilation device 23, or controller, programmable to operate the sequence and duration of each therapy mode (para [0063]) is operatively coupled to the negative pressure source and is operatively coupled to the valve.  As described in para [0064] describing one embodiment of a therapy cycle, the O2 stop valve must be open for the first Mode A, the first cycle of therapy, and then closed for all other therapy modes.  As stated, above, Schaefer teaches the operator may program the sequence and the duration of the therapy modes.  A wound may be undergo therapy with a therapy mode ventilated with air followed by ventilate with O2.  In this situation, the first mode would end and the second mode “ventilate with O2” would begin and the stop valves would open.  The stop valves may be fully open, fully closed, or anywhere in between and may further regulate the amount of O2 entering the 2 stop valve is opened, closed, or somewhere in between by receiving a signal from the controller during each therapy mode to regulate the amount of O2 at the wound site.  The ventilation stop valve 27 is opened, closed, or somewhere in between by receiving a signal from the controller during each therapy mode to regulate the amount of negative pressure at the wound site.
A stop valve could attached to tube 128 or near tubular port 70 of the Sarangpani wound care device 152 (Figure 9) and further regulate the amount of O2 delivered to the wound as suggested by Schaefer.  Para [0004] of Sarangapani teach some embodiments of the wound care apparatuses apply intermittent application of negative pressure.  After the expiration of the first intermittent cycle where the negative pressure is turned off to on, the supply of O2 generated by the Sarangpani device would be further regulated as suggested by Schaefer.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Sarangpani such that: 1) sending a first signal from the controller to a valve fluidly coupled between a hyperoxic fluid source and the sealed space to open the valve at a conclusion of the first therapy interval to allow negative pressure at the sealed space to draw the hyperoxic fluid to the sealed space; and 2) sending a second signal from the controller to the valve to close the valve upon negative pressure at the sealed space reaching a second range of negative pressure as suggested by Schaefer to create therapy modes to enhance wound healing at the wound site.

Regarding claim 26, dependent from claim 24, Sarangpani discloses the claim limitation further comprising: 
maintaining, using the controller (microcontroller 238, para [0111], Fig. 16), the sealed space (para [0095] teaches the semi-occlusive layer 134 creates an air tight seal around the perimeter of the wound bed during negative pressure wound therapy) within the second range of negative pressure 
 
Regarding claim 29, dependent from claim 26, Sarangapani is silent regarding the claim limitation further comprising; sending a third signal from the controller (microcontroller 238, para [0111], Fig. 16) to the valve to open the valve at a conclusion of the second therapy interval (para [0139] teaches the pump has three modes,  “on”, “off’ or “operational” each resulting in a different negative pressure at the wound site) to allow negative pressure at the sealed space to draw the hyperoxic fluid to the sealed space; and sending a fourth signal from the controller (microcontroller 238, para [0111], Fig. 16) to the valve to close the valve upon negative pressure at the sealed space reaching a third range of negative pressure (para [0139] teaches the pump has three modes,  “on”, “off’ or “operational” each resulting in a different negative pressure at the wound site). 
However, in an analogous art, Schafer teaches a wound ventilation system providing oxygen to the wound. Para [0063] states “The programmable timer/display and stop valves automate the sequence and duration of each therapy mode (A through E) to create an individualized patient program.  Once programmed, the display unit would be able to graphically display the time and duration of the occurring therapy modes. Schaefer teaches a wound ventilation system wherein the controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1)  is 2 stop valve is opened, closed, or somewhere in between by receiving signals from  the controller during each therapy mode to regulate the amount of O2 at the wound site.  The ventilation stop valve 27 is opened, closed, or somewhere in between by receiving signals from the controller during each therapy mode to regulate the amount of negative pressure at the wound site.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Sarangpani, as modified by Schaefer, such that sending a third signal from the controller to the valve to open the valve at a conclusion of the second therapy interval to allow negative pressure at the sealed space to draw the hyperoxic fluid to the sealed space; and sending a fourth signal from the controller to the valve to close the valve upon negative pressure at the sealed space reaching a third 

Regarding claim 35, dependent from claim 24, Sarangapani teaches the claim limitation wherein the hyperoxic fluid is at least 75 mole percent oxygen gas (para [0061] teaches the reduction product of oxygen alone moves through the membrane resulting in nearly 100% pure oxygen on the anode.).  

Claims 5, 10, 12-13, 28, 31-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani (US 2016/0166781 A1), in view of Schaefer (US 2011/0034861 A1), further in view of Locke (US 2016/0325028 A1).
Regarding claim 5, dependent from claim 3, Sarangapani discloses wherein: the first range is from about -50 mmHg to about -200 mmHg (para [0139] teaches the mechanical pump may be operational (“on”) or nonoperational (off) or in a third operational mode and that the pressure at the dressing manifold may range from approximately 560 mmHg to approximately 680 mmHg.  One atmosphere equals 760 mmHg so the range is -80 mmHg to -200 mm Hg); and the second range is from about -5 mmHg to about -60 mmHg (para [0138] teaches that when the MEA is on in a first operational mode it concentrates atmospheric oxygen for delivery to the oxygen supply port. By contrast when the MEA is on and in a second operational mode, the MEA may be consuming oxygen from the dressing headspace at a very rapid rate resulting in a vacuum applied by the MEA to the wound site that may range from approximately 1 mmHg to approximately 50 mm Hg.  The MEA in the second operational mode is considered a negative pressure source). 
Alternatively, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that first range is from about -50 mmHg to about -200 mmHg; and the second range is from about -5 mmHg to -60 mmHg as applicant appears to have placed no criticality on the claimed range (para [0074]-[0075] state the first and second ranges “may “ be within the claimed ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art ‘ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodrull, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, dependent from claim 3, Sarangapani discloses the claim limitation further comprising: 
wherein the controller (microcontroller 238, para [0111], Fig. 16)  is further configured to provide a third therapy interval comprising: 
maintaining the sealed space (para [0095] teaches the semi-occlusive layer 134 creates an air tight seal around the perimeter of the wound bed during negative pressure wound therapy)  within a third range of negative pressure (para [0139] teaches the pump has at least three operational modes “off”, “on” and “operational”)  by controlling the operating parameter of the negative-pressure source 
Sarangapani is silent regarding the claim limitations: 1) comprising a solution source fluidly coupled to the tissue interface, 2) a solution pump configured to provide an instillation solution from the solution source to the sealed space, and 3) wherein the controller operates the solution pump to provide the instillation solution to the sealed space.
However, in a similar art, Locke teaches a therapy system that can provide negative-pressure with instillation of topical treatment solutions to tissue sites in para [0013].  Para [0028]-[0029] teaches the system comprises a fluid source 117 comprising a fluid pump, for example a peristaltic pump. Para [0025] teaches the fluid mechanics of using a negative –pressure source to reduce pressure in another component or location, such as within a sealed therapeutic environment, can be mathematically complex.  However, the basic principles of fluid mechanics applicable to negative-pressure therapy and instillation are generally well known in the art
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sarangapani such that it comprises a solution source fluidly coupled to the tissue interface, a solution pump configured to provide an instillation solution from the solution source to the sealed space, and wherein the controller of Sarangapani is modified to operate the solution pump to provide the instillation solution to the sealed space in the target therapeutic range to enhance healing as taught by Locke.

Regarding claim 12. The system of claim 10, Sarangapani discloses the claim limitation wherein the controller (microcontroller 238, para [0111], Fig. 16) is configured to provide the hyperoxic fluid (oxygen concentrating device 54 may include a membrane electrode assembly (MEA) 102, para [0054] and [0061, Fig. 1) for the third therapy interval (The third therapy interval is when the pump is the 

Regarding claim 13, dependent from claim 10, Sarangapani is silent regarding the claim limitation wherein the third range is from about -5 mmHg to about -60 mmHg.  
However, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa)”. In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can augment and accelerate growth of new tissue at the tissue site. The applications of this phenomenon are numerous, but it has proven particularly advantageous for treating wounds.”  
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that third range is from about -5 mmHg to -60 mmHg as applicant appears to have placed no criticality on the claimed range (para [0074]-[0075] state the range “may “ be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art ‘ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodrull, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


However, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa)”. In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can augment and accelerate growth of new tissue at the tissue site. The applications of this phenomenon are numerous, but it has proven particularly advantageous for treating wounds.”  
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that first range is from about -100 mmHg to about -150 mmHg; and the second range is from about -20 mmHg to -30 mmHg as applicant appears to have placed no criticality on the claimed range (para [0074]-[0075] state the first and second ranges “may “ be within the claimed ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art ‘ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodrull, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Sarangapani is does not explicitly state the claim limitation and providing an instillation fluid to the sealed space for the third therapy interval.  
However, Locke teaches a therapy system that can provide negative-pressure with instillation of topical treatment solutions for treating a tissue site in para [0013].  Para [0029] teaches the system comprises a fluid source 117 comprising a fluid pump, for example a peristaltic pump. Para [0025] teaches the fluid mechanics of using a negative–pressure source to reduce pressure in another component or location, such as within a sealed therapeutic environment, can be mathematically complex.  However, the basic principles of fluid mechanics applicable to negative-pressure therapy and instillation are generally well known in the art.  
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sarangapani such that the controller controls the operating parameters of the negative-pressure source to maintain the sealed space within a third range of negative pressure for a third therapy interval and providing an instillation fluid to the sealed space for the third therapy interval as taught by Locke to apply topical treatment solutions to tissue sites to enhance wound healing during a therapeutic cycle.



Regarding claim 33, dependent from claim 31, Sarangapani does not explicitly state wherein the third range is from about -5 mmHg to about -60 mmHg.
However, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa)”. In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can augment and accelerate growth of new tissue at the tissue site. The applications of this phenomenon are numerous, but it has proven particularly advantageous for treating wounds.”  
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarangapani such that the third range is from about -5 mmHg to about -60 mmHg as applicant appears to have placed no criticality on the claimed range (para [0074]-[0075] state the third range “may “ be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed ”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodrull, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 36, dependent from claim 31, Sarangapani does not explicitly state the claim limitation wherein an oxygen concentration within the sealed space is greater during the second therapy interval than during the first therapy interval, and wherein the oxygen concentration within the sealed space is greater during the third therapy interval than during the first therapy interval or the second therapy interval.  
However, para [0008] states “The device may include a microcontroller electrically connected to the first MEA, the second MEA, the motor, and the pressure sensor, the microcontroller being configured to regulate operation of the wound care device in a plurality of operational modes. The plurality of operational modes may include: a first operational mode in which the first MEA delivers oxygen to the oxygen port at a rate ranging from approximately 1 ml oxygen/hr to approximately 10 ml oxygen/hr at a temperature ranging from approximately 60° F. to approximately 100° F. and a pressure of approximately 760 mmHg; a second operational mode in which the second MEA consumes oxygen from the oxygen port at a rate ranging from substantially equal to or greater than 5 times the oxygen generating rate in the first operational mode; and a third operational mode in which the mechanical pump evacuates a gaseous mixture from the vacuum port at a volumetric flow rate ranging from approximately lcc/min to approximately 2,500 cc/min while maintaining a pressure ranging from approximately 560 mmHg to approximately 680 mmHg at a wound site which is fluidly connected to the vacuum port.”  During each operational mode a different amount of oxygen concentration will exist in the sealed space.  The microcontroller is configured to regulate the operation of the wound care device by providing a treatment cycle tailored to enhance wound healing for a specific wound on a patient.  The order of the three operational cycles would be determined based on the therapy that is tailored to the KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani (US 2016/0166781 A1), in view of Schaefer (US 2011/0034861 A1), further in view of Sexton (US 2017/0049627).
Regarding claim 20, dependent from claim 1, Sarangapani is silent regarding the claim limitation wherein the tissue interface comprises a polyurethane foam having an uncompressed density in a range of 0.2-0.3 grams per cubic centimeter.  
However, Sexton discloses systems and methods for tissue healing using negative pressure wound therapy and an absorptive dressing 101 comprising a polyurethane ester foam.  Paragraph [0062] states, “In one embodiment, the pores of conventional ester foam may be reduced to a desired size in any suitable process such as felting. The felting process may include thermal, mechanical, or chemical compression of the ester-based material, resulting in permanently compressing the pores 110. The felting process may include heating the ester-based material during the manufacturing process of the polyurethane ester foam, followed by the application of a degree of compression to produce a desired pore density, a desired fluid dynamic within the foam, and/or an increase in tensile strength. In various embodiments, the biocompatible foam may be processed to obtain any desired physical properties such as any desired pore size, porosity, density, reticulation of pores, permeability and/or tensile strength.”  Sexton teaches one skilled in the art how to achieve an optimal polyurethane foam 101 under negative pressure, even wound fluid suspension and/or absorption within the ester-based material, and/or retention and/or delivery of additives. In some embodiments, the ester-based material may be customized to promote healing of a particular type of wound bed 120.”  By combining the prior art elements of Sarangapani and Sexton with these known techniques for modifying the density of polyurethane foam would yield predictable results of forming a polyurethane foam having an uncompressed density in the claimed range.  MPEP 2141 Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sarangapani and Sexton to comprise a polyurethane foam having an uncompressed density in a range of 0.2-0.3 grams per cubic centimeter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device “ Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Sarangpani and Sexton would not operate differently with the claimed uncompressed density range and would therefore function appropriately having the claimed uncompressed density range.  Further, applicant places no criticality on the range claimed.  Applicant simply provided one example of a commercially available polyurethane foam that may be used in the present invention having a density within the claimed range (para [0086] of the specification).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 7, 10, 12-14, 20, 24, 26, 28-29, 31-33, 35-36, in a reply dated January 18, 2022, have been considered but are moot because the new ground of rejection does not rely on the combination of references used in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection above have been modified in view of Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                                    

/PHILIP R WIEST/Primary Examiner, Art Unit 3781